Exhibit 10.2

 

GUARANTEE AND COLLATERAL AGREEMENT

dated as of March 25, 2020

among

RESHAPE LIFESCIENCES INC.

and

 

RESHAPE MEDICAL LLC

 

as Grantors,

 

and

ARMISTICE CAPITAL MASTER FUND LTD.,

as Lender

 

 

 

 

 



 



 

GUARANTEE AND COLLATERAL AGREEMENT

Guarantee and Collateral Agreement, dated as of March 25, 2020 (this
“Agreement”), made by each signatory hereto (together with any other Person that
becomes a party hereto as provided herein,  (“Grantors”), in favor of Armistice
Capital Master Fund Ltd., a Cayman Islands exempted company (“Lender”).

Lender has agreed to extend credit to ReShape Lifesciences Inc., a Delaware
corporation (“Borrower”’) pursuant to the Credit Agreement (as defined
below).  Borrower is affiliated with each other Grantor.  The proceeds of credit
extended under the Credit Agreement will be used in part to enable Borrower to
make valuable transfers to Grantors in connection with the operation of their
respective businesses.  Borrower and the other Grantors are engaged in
interrelated businesses, and each Grantor will derive substantial direct and/or
indirect benefit from extensions of credit under the Credit Agreement.

It is a condition precedent to Lender’s obligation to extend credit under the
Credit Agreement that Grantors shall have executed and delivered this Agreement
to Lender.

In consideration of the premises and to induce Lender to enter into the Credit
Agreement and to induce Lender to extend credit thereunder, each Grantor hereby
agrees with Lender, as follows:

1.Definitions.

1.1Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms are used herein as defined in the UCC (as defined below):
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims, Control,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Goods, Health-Care-Insurance Receivables, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.  Unless otherwise expressly
stated to the contrary herein, the interpretation of terms in this Agreement
shall be governed by the rules set forth in Section 1.2 of the Credit Agreement.

1.2When used herein the following terms shall have the following meanings:

Agreement has the meaning set forth in the preamble hereto.

Borrower has the meaning set forth in the preamble hereto.

Borrower Obligations means all Obligations of Borrower.

Collateral means (a) all of each Grantor’s right, title and interest in and to
Accounts, Chattel Paper (including Electronic Chattel Paper), Deposit Accounts,
Documents, Equipment, Farm Products, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Intellectual Property,
Inventory, Investment Property, Letter-of-Credit Rights, Supporting Obligations,
Identified Claims and other personal property, in each case whether now owned or
at any time hereafter acquired or arising, (b) all books and records pertaining
to any of the foregoing, (c) all Proceeds and products of any of the foregoing
and (d) all collateral security and guarantees





 

 



 

 

given by any Person with respect to any of the foregoing; provided, that the
Collateral (nor any defined term used in the definition thereof) shall not
include the Excluded Property.  Where the context requires, terms relating to
the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to such Grantor’s Collateral or the relevant part thereof.

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, and any other rights in
works of authorship whether registered or unregistered and whether published or
unpublished, all registrations and recordings and tangible media thereof, and
all applications in connection therewith, including all registrations and
applications in the United States Copyright Office and any foreign copyright
offices, and the right to obtain all renewals and extensions of any of the
foregoing, along with any moral rights or any equivalent rights.

Copyright Licenses means all written agreements naming any Grantor as licensor
or licensee, granting any right under any Copyright, including the grant of
rights to manufacture, reproduce, distribute, exploit and sell materials derived
from any Copyright.

Credit Agreement means the Credit Agreement of even date herewith between
Borrower and Lender, as amended, supplemented, restated or otherwise modified
from time to time.

Excluded Property means, with respect to a Grantor, (a) motor vehicles and other
assets subject to certificates of title, (b) “intent-to-use” Trademarks for
which a statement of use has not been filed and accepted with the U.S.  Patent
and Trademark Office and any other Intellectual Property if the grant of a Lien
on or security interest in such Intellectual Property would result in the
cancellation or voiding of such Intellectual Property, (c) any receivable paid
into a Trust Account (as defined in the Credit Agreement) and the balance of any
such Trust Account maintained by any Grantor for the benefit of an agency of the
federal government of the United States of America, (d) Exempt Accounts
(excluding accounts constituting Exempt Accounts pursuant to clause (a)(iv) of
the definition thereof), (e) any assets owned by such Grantor that are subject
to a purchase money security interest or a Capital Lease permitted under the
Credit Agreement, but only to the extent that the agreements governing such
purchase money security interest or Capital Lease prohibit the granting of other
Liens in such assets and any necessary consent required for the granting of
other Liens in such assets has not been obtained; (f) any property of the type
expressly excluded from the definitions of Investment Property and Pledged
Equity; (g) any item of General Intangibles that is now or hereafter held by
such Grantor but only to the extent that such item of General Intangibles (or
any agreement evidencing such item of General Intangibles) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Grantor) to, the creation, attachment or perfection of the security interest
granted herein, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC),  and (h) real property owned
by any Grantor, interests in real property leases of any Grantor and any
fixtures thereon;  provided,  however, that (x) Excluded Property shall not
include any Proceeds of any item of General Intangibles or Proceeds of any other
Excluded Property unless such Proceeds themselves constitute Excluded Property
pursuant to clauses (a), (b), (c), (d), (e), (f), (g) or (h) above, and (y) any
item of General Intangibles or other Excluded Property that at any time ceases
to satisfy the criteria for Excluded





-3-



 

 

Property (whether as a result of the applicable Grantor obtaining any necessary
consent, any change in any rule of law, statute or regulation, or otherwise),
shall no longer be Excluded Property.

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102 of the UCC and, in any event, including with respect to any
Grantor, all contracts, agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same from time to time may be amended,
supplemented or otherwise modified, including, without limitation, (a) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder.

Grantors has the meaning set forth in the preamble hereto.

Guarantor Obligations means, with respect to each Guarantor, all of such
Guarantor’s Obligations.

Guarantors means the collective reference to each Grantor other than Borrower.

Identified Claims means the Commercial Tort Claims described on Schedule 7.

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property anywhere in the world,
including Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks
and Trademark Licenses, and all rights to sue at law or in equity for any past,
present or future infringement, misappropriation, dilution or other impairment
thereof, including the right to receive all proceeds and damages therefrom,
including,  but not limited to, Copyrights, Patents and Trademarks related to
lap band and vest technology.

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC (other than the
equity interest of any Foreign Subsidiary or Excluded Foreign Holding Company
excluded from the definition of Pledged Equity), (b) all “financial assets” as
such term is defined in Section 8-102(a)(9) of the UCC, and (c) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Equity.

Issuers means the collective reference to each issuer of any Investment Property
which constitutes Collateral.

Lender has the meaning set forth in the preamble hereto.

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof or any international or regional body, all
reissues, renewals and extensions thereof, (b) all applications for letters
patent of the United States or any other country and all





-4-



 

 

political subdivisions thereof or any international or regional bodies,
continuations, divisionals and continuations-in-part thereof, and any patents
maturing therefrom (c) the inventions disclosed or claimed therein, and (d) all
rights to obtain any reissues or extensions of the foregoing.

Patent Licenses means all written agreements providing for the grant by or to
any Grantor of any right to make, manufacture, use, import, export, offer for
sale or sell any invention covered in whole or in part by a Patent.

Permitted Liens means the Liens permitted under Section 7.2 of the Credit
Agreement.

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall more than 65% of the total outstanding equity
interests of any Foreign Subsidiary or Excluded Foreign Holding Company
constitute Pledged Equity.

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than any individual promissory note which is less
than $1,000,000 in principal amount, up to an aggregate of $3,500,000 for all
such promissory notes excluded thereby at any time).

Proceeds means all “proceeds” as such term is defined in Section 9-102 of the
UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts); it being acknowledged and agreed by Lender that any receivable paid
into a Trust Account maintained by any Grantor for the benefit of an agency of
the United States of America shall not be deemed to be a receivable within the
meaning of this Agreement.

Secured Obligations means, collectively,  Borrower Obligations and Guarantor
Obligations.

Securities Act means the Securities Act of 1933, as amended.

Trademarks means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, logos, designs
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision o international or regional body thereof, or otherwise, and all
common-law rights related thereto, and (b) the right to obtain all renewals
thereof.





-5-



 

 

Trademark Licenses means, collectively, each written agreement providing for the
grant by or to any Grantor of any right to use any Trademark.

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

2.Guarantee.

2.1Guarantee.

(a)Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to Lender and its successors, indorsees, transferees and
permitted assigns, the prompt and complete payment and performance by Borrower
when due (whether at the stated maturity, by acceleration or otherwise) of
Borrower Obligations.

(b)Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors or any applicable laws relating to fraudulent conveyances
or fraudulent transfers (after giving effect to the right of contribution
established in Section 2.2).  The provisions of this Section 2.1(b) shall be
implemented automatically without the need for any amendment or modification to
the Loan Documents.

(c)Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Lender hereunder.

(d)The guarantee contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

(e)No payment made by Borrower, any of the Guarantors, any other guarantor or
any other Person or received or collected by Lender from Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Secured Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Secured Obligations or any
payment received or collected from such Guarantor in respect of the Secured
Obligations), remain liable for the Secured Obligations up to the maximum
liability of such Guarantor hereunder until the Secured Obligations are Paid in
Full.





-6-



 

 

2.2Right of Contribution.  Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to Lender, and each Guarantor shall remain liable to Lender for
the full amount guaranteed by such Guarantor hereunder.

2.3No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by Lender, no Guarantor
shall be entitled to be subrogated to any of the rights of Lender against
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by Lender for the payment of the Secured Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all of the Secured Obligations are Paid in Full;  provided that
any such right of contribution or reimbursement against any Borrower or any
other Guarantor (including any right under Section 2.2) shall be irrevocably and
automatically waived in the event the Pledged Equity or other equity securities
of such Borrower or other Guarantor are sold or otherwise transferred or
disposed of in connection with the exercise of rights and remedies by Agent
(including in connection with a consensual sale, transfer or other disposition
in lieu of foreclosure) and in connection with such sale or transfer, all or a
portion of the Secured Obligations are Paid in Full.  If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Secured Obligations shall not have been Paid in Full, such amount shall
be held by such Guarantor in trust for Lender, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to Lender in the form received by such Guarantor (duly indorsed by such
Guarantor to Lender, if required), to be applied against the Secured Obligations
in accordance with Lender’s sole discretion.

2.4Amendments, etc. with respect to the Secured Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by
Lender may be rescinded by Lender and any of the Secured Obligations continued,
and the Secured Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by Lender, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
Lender may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by Lender for the payment of the
Secured Obligations may be sold, exchanged, waived, surrendered or
released.  Lender shall not have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Secured Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto. 

2.5Guarantee Absolute and Unconditional.  Each Guarantor waives to the maximum
extent permitted by applicable law any and all notice of the creation, renewal,
extension or accrual





-7-



 

 

of any of the Secured Obligations and notice of or proof of reliance by Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2;  the Secured Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2,  and all dealings between Borrower and any of the Guarantors, on the
one hand, and Lender, on the other hand, likewise shall be conclusively presumed
to have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives to the maximum extent permitted by applicable
law (a) diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon Borrower or any of the Guarantors with respect
to the Secured Obligations, (b) notice of the existence or creation or
non-payment of all or any of the Secured Obligations, and (c) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(i) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Secured Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by Lender, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) whatsoever which may at any
time be available to or be asserted by Borrower or any other Person against
Lender, or (iii) any other circumstance whatsoever (with or without notice to or
knowledge of Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of Borrower for the
Secured Obligations (other than a defense of payment or performance), or of such
Guarantor under the guarantee contained in this Section 2,  in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, Lender may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from Borrower, any other Guarantor or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of Lender against any Guarantor.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.  Each Guarantor waives any right that it may have under such
applicable law to require that Agent commence action against Borrower or any
other person or against any of the Collateral.

Lender may, from time to time, at its sole discretion and without notice to any
Guarantor (or any of them), take any or all of the following actions: (a) retain
or obtain a security interest in any property to secure any of the Secured
Obligations or any obligation hereunder, (b) retain or obtain the primary or
secondary obligation of any obligor or obligors with respect to any of the
Secured Obligations, (c) extend or renew any of the Secured Obligations for one
or more periods (whether or not longer than the original period), alter or
exchange any of the Secured Obligations, or release or compromise any obligation
of any Guarantor or any obligation of any nature of any other obligor with
respect to any of the Secured Obligations, (d) release any guaranty or right of





-8-



 

 

offset or its security interest in, or surrender, release or permit any
substitution or exchange for, all or any part of any property securing any of
the Secured Obligations or any obligation hereunder, or extend or renew for one
or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (e) resort to any Guarantor for payment of any
of the Secured Obligations when due, whether or not Lender shall have resorted
to any property securing any of the Secured Obligations or any obligation
hereunder or shall have proceeded against any other Guarantor or any other
obligor primarily or secondarily obligated with respect to any of the Secured
Obligations.

2.6Payments.  Each Guarantor hereby guarantees that payments hereunder will be
paid to Lender without set-off or counterclaim (other than for the defense of
payment or performance in full) in Dollars at the office of Lender specified in
the Credit Agreement.

2.7Financial Condition.  Each Guarantor hereby assumes responsibility for being
and remaining informed of the financial condition of Borrower and of all other
circumstances bearing upon the risk of nonpayment of amounts owing under the
Credit Agreement which diligent inquiry would reveal and agrees that Lender
shall not have a duty to advise such Guarantor of information known to it
regarding such condition or any such circumstances.

3.Grant of Security Interest.

Each Grantor hereby grants to Lender a security interest in all of its
Collateral, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations.

4.Representations and Warranties.

To induce Lender to enter into the Credit Agreement and to induce Lender to make
extensions of credit to Borrower thereunder, each Grantor jointly and severally
hereby represents and warrants to Lender that:

4.1Title.  Except for Permitted Liens, the Grantors own each item of the
Collateral free and clear of any and all Liens.

4.2Perfected First Priority Liens.  The security interests granted pursuant to
this Agreement pursuant to Article 8 and Article 9 of the UCC (a) upon
completion of the filings and other actions specified on Schedule 2 (which, in
the case of all filings and other documents referred to on Schedule 2,  shall be
delivered to Lender in completed and, if applicable, duly executed form on the
Closing Date or on such later date as permitted by the terms of this Agreement
or the Credit Agreement) will constitute valid perfected security interests as
of such date (to the extent perfection can be accomplished by such filing or
action) in all of the Collateral in favor of Lender as collateral security for
each Grantor’s Obligations, enforceable in accordance with the terms hereof
against all creditors of each Grantor (subject to the effects of bankruptcy,
insolvency and similar laws affecting the enforceability of creditors’ rights
generally and to general equitable principles) and any Persons purporting to
purchase any Collateral from each Grantor, and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Permitted Liens.





-9-



 

 

4.3Grantor Information.  On the date hereof, Schedule 3 sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents, (d) each Grantor’s federal employer identification
number, and (e) each Grantor’s organizational identification number.

4.4Collateral Locations.  On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor (including its chief executive office), (b)
all locations where all Inventory and the Equipment owned by each Grantor is
kept, except (i) Inventory and Equipment that is “in transit” or out for repair
or restoration, or (ii) Inventory and Equipment in the possession of employees
in the ordinary course of business, and (c) whether each such Collateral
location and place of business (including each Grantor’s chief executive office)
is owned or leased (and if leased, specifies the complete name and notice
address of each lessor).  On the date hereof, no Collateral is located outside
the United States or (except for Inventory and Equipment within the scope of
clause (b) above) in the possession of any lessor, bailee, warehouseman or
consignee, except as indicated on Schedule 4.

4.5Certain Property.  None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health-Care-Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for motor vehicles owned by the Grantors and used by employees of the
Grantors in the ordinary course of business and subject to clause (a) of the
definition of Excluded Property.

4.6Investment Property.

(a)The shares of Pledged Equity pledged by each Grantor hereunder constitute all
the issued and outstanding equity interests of each Issuer owned by such Grantor
or,  in the case of any Foreign Subsidiary or Excluded Foreign Holding Company,
65% of all issued and outstanding equity interests of such Foreign Subsidiary or
Excluded Foreign Holding Company.  All certificates, if any evidencing the
Pledged Equity pledged by any Grantor hereunder as of the date hereof have been
delivered to Lender.

(b)All of the Pledged Equity issued by any Subsidiary of any Grantor has been
duly and validly issued and, if shares of corporate stock, is fully paid and
nonassessable (to the extent applicable).  Each Grantor has the right and
requisite authority to pledge, assign, transfer, deliver, deposit and set over
the Pledged Equity owned by such Grantor to Lender as provided herein.  No
consent,  approval, authorization or other order or other action by, and no
notice to or filing with, any governmental entity or any other Person which has
not yet been obtained or made is required either (i) for the pledge by any
Grantor of the Pledged Equity pursuant to this Agreement or (ii) for the
exercise by Lender of the voting or other rights in respect of the Pledged
Equity provided for in this Agreement or the remedies in respect of the Pledged
Equity pursuant to this Agreement, except as may be required in connection with
such disposition by laws affecting the offering and sale of securities generally
or the UCC.  The pledge by each Grantor of such Grantor’s Pledged Equity
pursuant to this Agreement does not violate (i) the charter, by-laws, operating
agreement or other organizational documents of any Grantor or any Issuer that is
a Subsidiary of any Grantor, or any indenture, mortgage or agreement to which
any Grantor or issuer





-10-



 

 

is bound, or (ii) any restriction on such transfer or encumbrance of Pledged
Equity with respect to any Issuer that is a Subsidiary of any Grantor, or (iii)
any securities law or other applicable law, in each case to with respect to the
foregoing clauses (i), (ii) and (iii), except where such violation could not
reasonably be expected to result in a Material Adverse Effect. With respect to
any Pledged Equity constituting certificated securities, the delivery of the
certificate representing such Pledged Equity endorsed to Lender or in blank will
perfect Lender’s security interest in such Pledged Equity and any proceeds
thereof by “control” (within the meaning of the applicable UCC).

(c)Schedule 1 lists all Investment Property owned by each Grantor as of the
Closing Date.  Each Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of any other Person, except the
security interest created by this Agreement and, in the case of Investment
Property which does not constitute Pledged Equity or Pledged Notes, for
Permitted Liens.

4.7Receivables.

(a)No amount payable to such Grantor under or in connection with any Receivable
is evidenced by any Instrument or Chattel Paper which has not been delivered to
Lender unless delivery thereof is excused by the provisions of Section 5.1
hereof.

(b)The amounts represented by such Grantor to Lender from time to time as owing
to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate in all material respects.

4.8Intellectual Property.

(a)On the date hereof, Schedule 5 lists all patented or registered Intellectual
Property (and all applications for Patents or registrations thereof), material
Copyright Licenses, material Trademark Licenses and material Patent Licenses
owned by each Grantor.

(b)On the date hereof, all material Intellectual Property owned by such Grantor
is valid, subsisting, in-force, unexpired and enforceable, has not been
abandoned, expired or lapsed and, to such Grantor’s knowledge, all such material
Intellectual Property and all physical manifestations, embodiments or uses
thereof does not infringe, misappropriate or dilute the Intellectual Property
rights of any other Person.

(c)On the date hereof, except as set forth in Schedule 5, none of the
Intellectual Property owned by any Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor.

(d)To the knowledge of Grantors, no holding, decision or judgment has been
rendered by any governmental or administrative authority which would limit,
invalidate, render unenforceable, cancel or question the validity or
enforceability of, or any Grantor’s rights in, any Intellectual Property owned
by any Grantor in any material respect (other than office actions issued in the
ordinary course of prosecution of any pending applications for Patents or
applications for registration of other Intellectual Property).





-11-



 

 

(e)No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened in writing, on the date hereof (i) seeking to limit, invalidate,
render unenforceable, cancel or question the validity or enforceability of any
material Intellectual Property owned by such Grantor or any Grantor’s ownership
interest therein, or (ii) which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

(f)Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon, misappropriation of or dilution of
rights of others which could reasonably be expected to have a Material Adverse
Effect.

4.9Deposit and Other Accounts.  All Deposit Accounts and all other accounts
maintained by each Grantor as of the date hereof (other than Exempt Accounts)
are described on Schedule 6 hereto, which description includes for each such
account the name of the Grantor maintaining such account, the name, address,
telephone and fax numbers of the financial institution at which such account is
maintained, the account number and the account officer, if any, of such account.

4.10Credit Agreement.  Each Grantor makes each of the representations and
warranties made by Borrower in Sections  5.1, 5.2, 5.3, 5.10 and 5.12 of the
Credit Agreement to the extent applicable to such Grantor (which representations
and warranties shall be deemed to have been renewed upon each borrowing under
the Credit Agreement, except to the extent such representations and warranties
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects (without
duplication of any materiality qualifiers) as of such earlier date).  Such
representations and warranties are incorporated herein by this reference as if
fully set forth herein.

5.Covenants.

Each Grantor covenants and agrees with Lender that, from and after the date of
this Agreement until the Secured Obligations shall have been Paid in Full:

5.1Delivery of Instruments, Certificated Securities and Chattel Paper.  If any
amount payable under or in connection with any of the Collateral with a value in
excess of $1,000,000 individually or $3,500,000 in the aggregate for all
Grantors at any time shall be or become evidenced by any Instrument,
Certificated Security or Chattel Paper, other than checks for deposit, such
Instrument, Certificated Security or Chattel Paper shall be promptly (within
five (5) Business Days) following receipt thereof delivered to Lender, duly
indorsed in a manner reasonably satisfactory to Lender, to be held as Collateral
pursuant to this Agreement and in the case of such Chattel Paper constituting
Electronic Chattel Paper, the applicable Grantor shall cause Lender to have
control thereof within the meaning set forth in Section 9-105 of the UCC.  In
the event that an Event of Default shall have occurred and be continuing, upon
the request of Lender, any Instrument, Certificated Security or Chattel Paper
not theretofore delivered to Lender and at such time being held by any Grantor
shall be promptly (within five (5) Business Days of a written request) delivered
to Lender, duly indorsed in a manner reasonably satisfactory to Lender, to be
held as Collateral pursuant to this Agreement and in the case of Electronic
Chattel Paper, the





-12-



 

 

applicable Grantor shall cause Lender to have control thereof within the meaning
set forth in Section 9-105 of the UCC.

5.2Maintenance of Perfected Security Interest: Further Documentation.

(a)Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest in the Collateral having the priority described
in Section 4.2 and shall defend such security interest against the claims and
demands (other than with respect to matters of priority with respect to
Permitted Liens where such Permitted Liens are not prohibited from having
priority over the security interests granted herein) of all Persons whomsoever.

(b)At any time and from time to time, promptly following the written request of
Lender, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as Lender may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights, and powers herein granted, including (i) filing any financing or
continuation statements under the UCC (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby, and (ii) in
the case of Investment Property, Deposit Accounts (other than Exempt Accounts),
Electronic Chattel Paper with a face amount in excess of $1,000,000 individually
and $3,500,000 in the aggregate for all Grantors and Letter of Credit Rights
with respect to Letters of Credit with a face amount in excess of $1,000,000
individually and $3,500,000 in the aggregate for all Grantors and any other
relevant Collateral, taking any actions necessary to enable Lender to obtain
“control” (within the meaning of the applicable UCC) with respect thereto, in
each case pursuant to documents in form and substance reasonably satisfactory to
Lender.

(d)Each Grantor authorizes Lender to, at any time and from time to time, file
financing statements, continuation statements, and amendments thereto that
describe the Collateral (including describing the Collateral as “all assets” of
each Grantor, or words of similar effect), and which contain any other
information required pursuant to the UCC for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment, and
each Grantor agrees to furnish any such information to Lender promptly upon
Lender’s reasonable request.  Any such financing statement, continuation
statement, or amendment may be signed (to the extent signature of a Grantor is
required under applicable law) by Lender on behalf of any Grantor and may be
filed at any time in any jurisdiction.

(e)Each Grantor shall, at any time and from time to time, take such steps as
Lender may reasonably request for Lender  (i) use commercially reasonable
efforts to obtain an acknowledgement, in form and substance reasonably
satisfactory to Lender, of any bailee having possession of any of the Collateral
with a value exceeding $1,000,000 individually or $3,500,000 in the aggregate
for all such bailees, stating that the bailee holds such Collateral for Lender,
(ii) to obtain “control” of any letter-of-credit rights, or electronic chattel
paper (as such terms are defined by the UCC with corresponding provisions
thereof defining what constitutes “control” for such items of Collateral) in
each case with a value in excess of $1,000,000 individually or $3,500,000 in the
aggregate, with any agreements establishing control to be in form and substance
reasonably satisfactory to Lender, and (iii) otherwise to insure the continued
perfection and priority of





-13-



 

 

Lender’s security interest in any of the Collateral and of the preservation of
its rights therein as granted or purported to be granted hereunder or under any
of the other Loan Documents.

5.3Changes in Locations,  Name, etc.  Such Grantor shall not, except upon ten
(10) Business Days’ prior written notice (or such lesser notice to which Lender
may agree in writing in its sole discretion) to Lender and delivery to Lender
of all additional financing statements and other documents reasonably requested
by Lender as to the validity, perfection and priority of the security interests
provided for herein:

(i)change the location of its chief executive office from that specified on
Schedule 3 or in any subsequent notice delivered pursuant to this Section 5.3;
or

(ii)change its name, identity or corporate or limited liability company
structure or jurisdiction of organization.

(b)Notices.  Such Grantor will advise Lender promptly upon obtaining knowledge
thereof, in reasonable detail, of any Lien (other than Permitted Liens) on any
of the Collateral which would adversely affect the ability of Lender to exercise
any of its remedies hereunder.

5.4Investment Property.

(a)All certificates and/or instruments evidencing the Pledged Equity on the date
hereof shall be delivered to and held or on behalf of the Lender pursuant
hereto.  All Pledged Equity shall be accompanied by (a) duly executed
instruments of transfer to be assigned in blank (“Instrument of Transfer”),
substantially in the form of Annex II attached hereto or otherwise in form and
substance satisfactory to Lender, (b) a duly executed irrevocable proxy, in
substantially the form of Annex III hereto (“Irrevocable Proxy”), and (c) to the
extent the Issuer thereof is a Subsidiary of any Grantor, a duly acknowledged
equity interest registration page, in blank, from the applicable Issuer,
substantially in the form of Annex IV hereto or otherwise in form and substance
reasonably satisfactory to Lender.  If such Grantor shall hereafter become
entitled to receive or shall receive any certificate, option or rights in
respect of the equity interests of any Issuer constituting Collateral, whether
in addition to, in substitution of, as a conversion of, or in exchange for, any
of the Pledged Equity, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of Lender, hold the same in trust for Lender and
deliver the same promptly to Lender in the form received, duly indorsed by such
Grantor to Lender, if required, together with an undated Instrument of Transfer
covering such certificate duly executed in blank by such Grantor and with, if
Lender so requests, signature guaranteed, to be held by Lender, subject to the
terms hereof, as additional Collateral for the Secured Obligations.  If any
Grantor acquires Pledged Equity with respect to any Issuer following the date
hereof that is not an Issuer of Pledged Equity as of the date hereof, such
Grantor shall deliver an executed Irrevocable Proxy and (to the extent the
Issuer thereof is a Subsidiary of any Grantor) a Registration Page with respect
to such new Issuer to Lender.  Upon the occurrence and during the continuance of
an Event of Default, (i) any sums paid upon or in respect of the Investment
Property upon the liquidation or dissolution of any Issuer shall be paid over to
Lender to be held, at Lender’s option, either by it hereunder as additional
Collateral for the Secured Obligations or applied to the Secured Obligations as
provided in Section 6.5,  and (ii) in case any distribution of capital shall be
made on or in respect of the





-14-



 

 

Investment Property or any property which constitutes Collateral shall be
distributed upon or with respect to the Investment Property pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of Lender, be delivered to Lender to be
held, at Lender’s option, either by it hereunder as additional Collateral for
the Secured Obligations or applied to the Secured Obligations as provided in
Section 6.5.  Upon the occurrence and during the continuance of an Event of
Default, if any sums of money or property so paid or distributed in respect of
the Investment Property shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to Lender, hold such money or
property in trust for Lender, segregated from other funds of such Grantor, as
additional Collateral for the Secured Obligations.

(b)Without the prior written consent of Lender (which consent shall not be
unreasonably withheld, delayed or conditioned with respect to clause (i) below),
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any equity interests of any nature or to issue any other
securities or interests convertible into or granting the right to purchase or
exchange for any equity interests of any nature of any Issuer (except pursuant
to a transaction permitted by the Credit Agreement where such equity interests
are issued to such Grantor and pledged pursuant to this Agreement) or to alter
the voting rights with respect to any equity interests of any Issuer in any
nature (ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement) other
than, with respect to Investment Property not constituting Pledged Equity or
Pledged Notes, any such action which is not prohibited by the Credit Agreement,
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for Permitted Liens, or (iv) enter into
any agreement or undertaking restricting the right or ability of such Grantor or
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof, except, with respect to such Investment Property, shareholders’
agreements entered into by such Grantor with respect to Persons in which such
Grantor maintains an ownership interest of 50% or less.

(c)In the case of each Grantor (other than Parent) which is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Investment Property issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) it will notify Lender promptly in
writing of the occurrence of any of the events described in Section 5.4(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 and each Irrevocable Proxy with respect to the Pledged Equity of
such Grantor shall apply to such Grantor with respect to all actions that may be
required of it pursuant to Section 6.3(c) or 6.7 or such Irrevocable Proxy
regarding the Investment Property issued by it.

5.5Intellectual Property.

(a)Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark owned by such Grantor and make appropriate filings
evidencing such use to the extent required by applicable law to maintain such
material Trademark in full force with respect to each class of goods for which
such material Trademark is currently used, free from any claim of abandonment
for non-use, (ii) use such material Trademark with the appropriate notice of
registration and all other notices and legends required by applicable law to
avoid any loss of rights,





-15-



 

 

in each country or jurisdiction in which Grantor has rights in such material
Trademark as of the date hereof (iii) not adopt or use any other Trademark which
is confusingly similar or a colorable imitation of such material Trademark
unless such Grantor shall grant to Lender a perfected security interest in such
mark pursuant to this Agreement, and (iv) not (and not knowingly permit any
licensee or sublicensee thereof to) knowingly do any act or knowingly omit to do
any act whereby such material Trademark may become invalidated, forfeited,
lapsed, abandoned, expired or impaired in any way.

(b)Such Grantor (either itself or through licensees) will not knowingly do any
act, or knowingly omit to do any act, whereby any material Patent owned by such
Grantor may become invalidated, forfeited, lapsed, abandoned, expired or
dedicated to the public or otherwise impaired.

(c)Such Grantor (either itself or through licensees) will not (and will not
knowingly permit any licensee or sublicensee thereof to) knowingly do any act or
knowingly omit to do any act whereby any  material Copyright owned by such
Grantor may become invalidated, forfeited, lapsed, abandoned, expired or
dedicated to the public domain or otherwise impaired.

(d)Such Grantor (either itself or through licensees) will not do any act that
knowingly uses any Intellectual Property to infringe, misappropriate or dilute
the intellectual property rights of any other Person.

(e)Such Grantor will notify Lender immediately (but in any event within thirty
(30) days) if it knows that any application or registration or issued patent for
any material Intellectual Property owned by such Grantor may become invalidated,
forfeited, lapsed, abandoned, expired, impaired in any way or dedicated to the
public (other than through expiration of their full statutory term), or of any
materially adverse determination in any proceeding against such Grantor
(including the institution of, or any such determination in any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country or jurisdiction) regarding, such
Grantor’s ownership of, or the validity or enforceability of, any material
Intellectual Property owned by such Grantor or such Grantor’s right to register
the same or to own and maintain the same (other than office actions issued in
the ordinary course of prosecution of any pending applications for Patents or
applications for registration of other Intellectual Property).

(f)Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, files an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof or any regional or international
body, such Grantor shall report such filing to Lender concurrently with the next
delivery of financial statements of Borrower pursuant to Section 6.1.1 or 6.1.2
of the Credit Agreement, as applicable.  Upon the request of Lender, such
Grantor shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as Lender may reasonably request to evidence
Lender’s security interest in any Copyright, Patent or Trademark or other
Intellectual Property owned by such Grantor and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.





-16-



 

 

(g)Such Grantor will take all reasonable and necessary, as determined in its
reasonably business judgment, steps to maintain and pursue each application (and
to obtain the relevant registration or issued patent) and to maintain the
validity, in-force status and enforceability of each registration and issued
patent of all material Intellectual Property owned by it.

(h)In the event that any Intellectual Property owned by such Grantor is, to the
knowledge of such Grantor, infringed upon or misappropriated or diluted by a
third party, such Grantor shall (i) take such actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Intellectual
Property and (ii) if such Intellectual Property is of material economic value,
promptly (and in any event within ten (10) Business Days) notify Lender after it
learns thereof and, to the extent, in its reasonable judgment, such Grantor
determines it appropriate under the circumstances, sue for infringement,
misappropriation or dilution, to seek injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution.

5.6Reserved.

5.7Other Matters.   If requested by Lender, each of the Grantors shall use
commercially reasonable efforts to cause to be delivered to Lender a Collateral
Access Agreement with respect to Borrower’s chief executive office in a form
reasonably satisfactory to Lender, and each of the Grantors shall, at the
written request of Lender, use commercially reasonable efforts to cause to be
delivered to Lender a Collateral Access Agreement with respect to other leased
real property or other locations (including bailee and third party warehouse
locations) where (a) books and records are not duplicated at the chief executive
office or (b) Collateral having a fair market value in excess of $1,000,000
individually and $3,500,000 in the aggregate for such locations are located.
Such requirement may be waived at the option of Lender.

5.8Commercial Tort Claims. If any Grantor shall at any time acquire any
Commercial Tort Claim in excess of $1,000,000, such Grantor shall promptly
(following knowledge of the existence thereof) notify Lender thereof in writing,
therein providing a reasonable description and summary thereof, and upon
delivery thereof to Lender, such Grantor shall be deemed to thereby grant to
Lender (and such Grantor hereby grants to Lender) a security interest in such
Commercial Tort Claim and all proceeds thereof.

5.9Credit Agreement. Each of the Grantors covenants that it will, and, if
necessary, will cause or enable Borrower to, fully comply with each of the
covenants and other agreements set forth in the Credit Agreement applicable to
such Grantor or Borrower, as applicable.

6.Remedial Provisions.

6.1Reserved.

6.2Communications with Obligors: Grantors Remain Liable.

(a)For the purpose of enabling Lender to exercise rights and remedies under this
Agreement after the occurrence and during the continuation of an Event of
Default, each Grantor hereby grants to Lender an irrevocable (except upon
Payment in Full of the Secured





-17-



 

 

Obligations and termination of this Agreement), nonexclusive, worldwide,
sublicensable, assignable, perpetual license (exercisable without payment of
royalty or other compensation to such Grantor) to make, use, sell, offer for
sale, import, export, reproduce, make derivatives works based upon, license or
sublicense, and otherwise commercially exploit any Intellectual Property now
owned or hereafter acquired by such Grantor during the continuation of any Event
of Default, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software, accounts and programs used for the compilation or
printout thereof.

6.3Investment Property.

(a)Unless an Event of Default shall have occurred and be continuing and Lender
shall have given notice to the relevant Grantor of Lender’s intent to exercise
its corresponding rights pursuant to Section 6.3(b), each Grantor shall be
permitted to receive all cash dividends and distributions paid in respect of the
Pledged Equity and all payments made in respect of the Pledged Notes, to the
extent permitted in the Credit Agreement, and to exercise all voting and other
rights with respect to the Investment Property; provided, that no vote shall be
cast or other right exercised or action taken which could impair the Collateral
or which would be inconsistent with or result in any violation of any provision
of the Credit Agreement, this Agreement or any other Loan Document.

(b)If an Event of Default shall occur and be continuing and Lender shall give
concurrent notice of its election to exercise such rights to the relevant
Grantor or Grantors, Lender shall have the right to (i) receive any and all cash
dividends and distributions, payments or other Proceeds paid in respect of the
Investment Property and make application thereof to the Secured Obligations in
accordance with Section 6.5,  (ii) transfer and register any or all of the
Investment Property in the name of Lender or its nominee, it being acknowledged
by each Grantor (in its capacity as Grantor and, if such Grantor is an Issuer of
any Investment Property, as Issuer) that such transfer and registration may be
effected by Lender by the delivery of a Registration Page to the applicable
Issuer reflecting Lender or its designee as the holder of such Investment
Property, or otherwise by Lender  through its irrevocable appointment as
attorney-in-fact pursuant to this Agreement and each Irrevocable Proxy, (iii)
exercise, or permit its nominee to exercise, all voting and other rights
pertaining to such Investment Property as a holder of such Investment Property,
with full power of substitution to do so, and (iv) exercise, or permit its
nominee to exercise, any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other structure of any Issuer, or upon the exercise
by any Grantor or Lender of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Lender may determine), and including with respect to the Pledged
Equity, giving or withholding written consents of stockholders, partners or
members, calling special meetings of stockholders, partners or members and
voting at such meetings) and otherwise act with respect to the Investment
Property as if Lender were the outright owner thereof, (v) exercise any other
rights or remedies Lender may have under the UCC or other applicable law, and
(vi) take any action and execute any instrument which Lender





-18-



 

 

may deem necessary or advisable to accomplish the purposes of this Agreement,
all without liability except to account for property actually received by it,
but Lender shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.

(c)Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from Lender in writing that (x) states that an Event of Default
has occurred and is continuing and (y) is otherwise in accordance with the terms
of this Agreement (including Section 6.3(b)), without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) so long as an Event of Default
exists, unless otherwise expressly permitted hereby, pay any dividends,
distributions or other payments with respect to the Investment Property directly
to Lender. 

(d)Any transfer to Lender or its nominee, or registration in the name of Lender
or its nominee, of the whole or any part of the Investment Property, whether by
the delivery of a Registration Page to an Issuer or otherwise, shall be made
solely for purposes of effectuating voting or other consensual rights with
respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of the
Investment Property. Notwithstanding any delivery or modification of a
Registration Page or exercise of an Irrevocable Proxy, Lender shall not be
deemed the owner of, or assume any obligations of the owner or holder of any
Investment Property unless and until Lender accepts such obligations in writing
or otherwise takes steps to foreclose its security interest in the Investment
Property and become the owner thereof under applicable law (including via sale
as described in this Agreement).

(e)Each Grantor further agrees that a breach of any of the covenants contained
in this Section 6.3 will cause irreparable injury to Lender, that Lender shall
have no adequate remedy at law in respect of such breach and, as a consequence,
agrees that each and every covenant contained in this Section 6.3 shall be
specifically enforceable against such Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that the Secured Obligations are not then
due and payable in accordance with the agreements and instruments governing and
evidencing such obligations.

6.4Proceeds to be Turned Over To Agent. In addition to the rights of Lender
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, upon the request of Lender all Proceeds
of Collateral received by any Grantor consisting of cash, checks and other cash
equivalent items shall be held by such Grantor in trust for Lender, segregated
from other funds of such Grantor, and shall, at the written request of Lender,
forthwith (and, in any event, within two (2) Business Days) upon receipt by such
Grantor, be turned over to Lender in the form received by such Grantor (duly
indorsed by such Grantor to Lender, if required). All Proceeds received by
Lender hereunder shall be applied to the Secured Obligations as provided in
Section 6.5.

6.5Application of Proceeds. At such intervals as may be agreed upon by Borrower
and Lender, or, if an Event of Default shall have occurred and be continuing, at
any time at Lender’s election, Lender may apply all or any part of Proceeds held
in any collateral account established





-19-



 

 

pursuant hereto or otherwise received by Lender to the payment of the Secured
Obligations in accordance with Lender’s sole discretion.

6.6Code and Other Remedies. If an Event of Default shall occur and be
continuing, Lender, may exercise, in addition to all other rights and remedies
granted to it in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable law.  Without
limiting the generality of the foregoing, Lender, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by law referred to below) to or upon any Grantor or
any other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted by law), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
Lender or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
with assumption of any credit risk. Lender may disclaim any warranties that
might arise in connection with any such lease, assignment, grant of option or
other disposition of Collateral and have no obligation to provide any warranties
at such time. Lender shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Such sales may be adjourned and continued from time to time with or
without notice. Lender shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Lender deems necessary or
advisable. Each Grantor further agrees, at Lender’s request and during the
existence of an Event of Default, to assemble the Collateral and make it
available to Lender at places which Lender shall reasonably select, whether at
such Grantor’s premises or elsewhere. Lender shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6. after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of Lender hereunder, including attorneys’ fees and
disbursements reimbursable pursuant to Section 9.4 of the Credit Agreement, to
the payment of the Secured Obligations in accordance with Lender’s sole
discretion. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against Lender arising out of the
exercise by it of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.

6.7Registration Rights.  Each Grantor recognizes that Lender may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale. Lender
shall be under no obligation to delay a sale of any of the Pledged Equity for
the period of





-20-



 

 

time necessary to permit the Issuer thereof to register such securities or other
interests for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.8Waiver; Deficiency. Each Grantor waives, to the maximum extent permitted by
applicable law, and agrees not to assert any rights or privileges which it may
acquire under Section 9-626 of the UCC. Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient for the Secured Obligations to be Paid in Full and the
reasonable and documented fees and out-of-pocket disbursements of any attorneys
employed by Lender to collect such deficiency (to the extent reimbursable under
the Credit Agreement).

7.Lender as Attorney-in Fact, etc. and its Duties.

7.1Lender’s Appointment as Attorney-in-Fact, etc.

(a)WHILE AN EVENT OF DEFAULT EXISTS, EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES
AND APPOINTS LENDER AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND PROXY WITH FULL
IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN
THE NAME OF SUCH GRANTOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE
TERMS OF THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE
ANY AND ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT OR TAKE ANY OTHER REMEDIAL ACTION WITH
RESPECT TO COLLATERAL OTHERWISE DESCRIBED IN THIS AGREEMENT, THE CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS, and, without limiting the generality of
the foregoing, each Grantor hereby gives Lender the power and right, on behalf
of and at the expense of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

(i)in the name of such Grantor or its own name, or otherwise, take possession
ofand indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Lender for the purpose of collecting any and all such moneys due under any
Receivable or with respect to any other Collateral whenever payable;

(ii)in the case of any Intellectual Property owned by such Grantor, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as Lender may request to evidence Lender’s security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;





-21-



 

 

(iii)discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

(iv)execute, in connection with any sale provided for in Section 6.6 or 6.7, any
indorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(v) (1) vote the Investment Property in any manner Lender deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be, (2) transfer and register
in its name or in the name of its nominee the whole or any part of the
Investment Property, (3) receive and collect any dividend or other payment or
distribution in respect of or in exchange for the Investment Property and (4)
take all such other actions with respect to Investment Properly authorized under
Section 6.3 or 6.7 of this Agreement or otherwise authorized by this Agreement
or the Other Loan Documents; and

(vi) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
Lender or as Lender shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (3)
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as Lender may deem appropriate; (7) assign any Copyright, Patent or
Trademark or other Intellectual Property, throughout the world for such term or
terms, on such conditions, and in such manner, as Lender shall in its sole
discretion determine; (8) vote any right or interest with respect to any
Investment Property; (9) order good standing certificates and conduct lien
searches in respect of such jurisdictions or offices as Lender may deem
appropriate; and (10) generally sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Lender were the absolute owner thereof for all purposes,
and do, at Lender’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which Lender deems necessary to protect, preserve
or realize upon the Collateral and Lender’s security interests therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

THE POWER-OF-ATTORNEY AND PROXY GRANTED HEREBY IS COUPLED WITH AN INTEREST AND
SHALL BE VALID AND IRREVOCABLE UNTIL (X) THE SECURED OBLIGATIONS HAVE BEEN
INDEFEASIBLY PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER GOVERNING DOCUMENTATION, AS





-22-



 

 

APPLICABLE AND (Y) LENDER HAS NO FURTHER OBLIGATIONS UNDER THE CREDIT AGREEMENT,
THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENTS (IT BEING UNDERSTOOD THAT ANY
SUCH SECURED OBLIGATIONS WILL CONTINUE TO BE EFFECTIVE OR AUTOMATICALLY
REINSTATED IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF ANY OF THE SECURED
OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY LENDER FOR
ANY REASON, INCLUDING AS A PREFERENCE, FRAUDULENT CONVEYANCE OR OTHERWISE UNDER
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT
BEEN MADE; IT BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT OF ALL OR ANY
PART OF THE SECURED OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR RETURNED,
ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING
AND ENFORCING SUCH REINSTATEMENT SHALL BE DEEMED TO BE INCLUDED AS A PART OF THE
SECURED OBLIGATIONS) (THE OCCURRENCE OF THE FOREGOING, “TERMINATION”)). SUCH
APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT SHALL BE VALID AND
IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO THE CONTRARY
SET FORTH IN THE CERTIFICATE OF INCORPORATION, CERTIFICATE OF FORMATION,
ARTICLES OF ORGANIZATION, BY-LAWS, LIMITED LIABILITY COMPANY AGREEMENTS OR OTHER
ORGANIZATIONAL DOCUMENTS OF ANY GRANTOR OR ISSUER OR CORPORATE OR LIMITED
LIABILITY COMPANY LAW (OR SIMILAR LAW), AS APPLICABLE, OF THE STATE OF DELAWARE,
OR ANY OTHER STATE OF ORGANIZATION OF ANY GRANTOR OR ISSUER. SUCH PROXY SHALL BE
EFFECTIVE AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY
TRANSFER OF ANY INVESTMENT PROPERTY ON THE RECORD BOOKS OF THE ISSUER THEREOF)
BY ANY PERSON (INCLUDING THE ISSUER OF THE INVESTMENT PROPERTY OR ANY OFFICER OR
AGENT THEREOF). IN ORDER TO FURTHER AFFECT THE TRANSFER OF RIGHTS WITH RESPECT
TO PLEDGED EQUITY SET FORTH IN SECTION 6.3,  SECTION 6.7 OR ANY OTHER PROVISION
OF THIS AGREEMENT IN FAVOR OF LENDER,  LENDER SHALL HAVE THE RIGHT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO PRESENT TO ANY
ISSUER AN IRREVOCABLE PROXY AND/OR REGISTRATION PAGE.

Upon exercise of the proxy set forth herein, all prior proxies given by any
Grantor with respect to any of the Investment Property (other than to Lender or
otherwise pursuant to the Loan Documents) are hereby revoked, and no subsequent
proxies (other than to Lender or otherwise under the Loan Documents) will be
given with respect to any of the Investment Property. Lender, as proxy, will be
empowered and may exercise the irrevocable proxy to vote the Investment Property
at any and all times, including but not limited to, at any meeting of
shareholders, partners or members, as the case may be, however called, and at
any adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Lender shall have no agency, fiduciary or other
implied duties to any Grantor or any other party when acting in its capacity as
such attorney-in-fact or proxy. Each Grantor hereby waives and releases any
claims that it may otherwise have against Lender with respect to any breach or
alleged breach of any such agency, fiduciary or other duty. Notwithstanding the
foregoing grant of a power of attorney and proxy, Lender shall have no duty





-23-



 

 

to exercise any such right or to preserve the same and shall not be liable for
any failure to do so or for any delay in doing so.

Anything in this Section 7.1(a) at to the contrary notwithstanding, Lender
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 7.1(a) unless an Event of Default shall have occurred and be
continuing.

(b)If any Grantor fails to perform or comply with any of its agreements
contained herein, Lender, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c)Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2Duty of Lender.  Lender’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Lender deals with similar property for its own
account. Lender nor any of its officers, directors, employees or agents shall be
liable for any failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the Collateral or
any part thereof. The powers conferred on Lender hereunder are solely to protect
Lender’s interests in the Collateral and shall not impose any duty upon Lender
to exercise any such powers. Lender shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers, and neither it
nor any of its officers, directors, employees or agents shall be responsible to
any Grantor for any act or failure to act hereunder.

7.3Photocopy of this Agreement. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

8.Miscellaneous.

8.1Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement.

8.2Notices. All notices, requests and demands to or upon Agent or any Grantor
hereunder shall be effected in the manner provided for in Section 9.2 of the
Credit Agreement and each such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor in care of Borrower at Borrower’s
notice address set forth on Schedule 1.

8.3Indemnification by Grantors. Each Grantor hereby agrees, on a joint and
several basis, to indemnify, exonerate and hold Lender and each of the officers,
directors, employees, Affiliates and agents of Lender (each a “Lender Party”),
except to the extent resulting from gross negligence or willful misconduct of
such Lender Party as determined by a court of competent





-24-



 

 

jurisdiction, free and harmless from and against any and all actions, causes of
action, suits, losses, liabilities, damages and expenses, including Legal Costs
(collectively, the “Indemnified Liabilities”), incurred by Lender Parties or any
of them as a result of, or arising out of, or relating to (a) any tender offer,
merger, purchase of equity interests, purchase of assets or other similar
transaction financed or proposed to be financed in whole or in part, directly or
indirectly, with the proceeds of any of the Loans, (b) the use, handling,
release, emission, discharge, transportation, storage, treatment or disposal of
any hazardous substance at any properly owned or leased by any Grantor or any
Subsidiary, (c) any violation of any Environmental Laws with respect to
conditions at any property owned or leased by any Grantor or any Subsidiary or
the operations conducted thereon, (d) the investigation, cleanup or remediation
of offsite locations at which any Grantor or any Subsidiary or their respective
predecessors are alleged to have directly or indirectly disposed of hazardous
substances, or (e) the execution, delivery, performance or enforcement of this
Agreement or any other Loan Document by any Lender Party, except to the extent
any such Indemnified Liabilities result from the applicable Lender Party’s or
its officers, directors, employees, agents or Affiliates gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, each Grantor hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. The agreements in this Section 8.3 shall
survive repayment of the Secured Obligations (and termination of all commitments
thereunder), any foreclosure under, or any modification, release or discharge
of, any or all of the Collateral Documents and termination of this Agreement.

8.4Enforcement Expenses.

(a)Each Grantor agrees, on a joint and several basis, to pay or reimburse on
demand Lender for all reasonable out-of-pocket costs and expenses (including
Legal Costs) incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents in accordance with the terms of
Section 9.4 of the Credit Agreement.

(b)Each Grantor agrees to pay, and to hold Lender harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c)The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations (and termination of all commitments thereunder), any foreclosure
under, or any modification, release or discharge of, any or all of the
Collateral Documents and termination of this Agreement.

8.5Captions. Captions used in this Agreement are for convenience only and shall
not affect the construction of this Agreement.

8.6Nature of Remedies. All Secured Obligations of each Grantor and rights of
Lender expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of





-25-



 

 

Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

8.7Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt by facsimile,
emailed .pdf file or other similar form of electronic transmission of any
executed signature page to this Agreement or any other Loan Document shall
constitute effective delivery of such signature page.

8.8Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

8.9Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Grantor of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of Lender.

8.10Successors; Assigns. This Agreement shall be binding upon Grantors and
Lender and their respective successors and permitted assigns, and shall inure to
the benefit of Grantors and Lender and the successors and permitted assigns of
Lender. No other Person shall be a direct or indirect legal beneficiary of, or
have any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. No Grantor may assign or transfer
any of its rights or Obligations under this Agreement without the prior written
consent of Lender.

8.11Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.

8.12Forum Selection; Consent to Jurisdiction.  ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, SHALL BE BROUGHT
AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH GRANTOR
AND LENDER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  EACH GRANTOR AND LENDER FURTHER IRREVOCABLY





-26-



 

 

CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK.  EACH GRANTOR AND
LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

8.13Waiver of Jury Trial.  EACH OF GRANTOR AND LENDER HEREBY WAIVES ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

8.14Set-off. Each Grantor agrees that Lender has  all rights of set-off provided
by applicable law, and in addition thereto, each Grantor agrees that at any time
any Event of Default has occurred and is continuing, Lender may apply to the
payment of any Secured Obligations, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of such Grantor then or
thereafter with Lender (other than balances in Exempt Accounts that do not
constitute Exempt Accounts pursuant to clause (a)(iv) of the definition
thereof). Lender shall promptly provide subsequent notice of any such set-off to
the applicable Grantor, provided that the failure to provide such notice shall
not affect the validity of such set-off.

8.15Acknowledgements. Each Grantor hereby acknowledges that:

(a)it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b)Lender has no fiduciary relationship with or duty to any Grantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Grantors, on the one hand, and Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c)no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby by Grantors
and Lender.

8.16Additional Grantors. Each Loan Party that is required to become a party to
this Agreement pursuant to Section 6.7 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in a form reasonably satisfactory to Lender in
its sole discretion.

8.17Releases.

(a)At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be automatically released from the Liens created hereby, and
this Agreement and





-27-



 

 

all obligations (other than those expressly stated to survive such termination)
of Lender and each Grantor hereunder shall terminate automatically, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, Lender shall promptly
deliver to the Grantors any Collateral held by Lender hereunder, and execute and
deliver to the Grantors such filings and documents (including authorization to
file applicable UCC termination statements) as the Grantors shall reasonably
request to evidence such termination.

(b)If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Lender’s Lien on such Collateral pursuant to this Agreement and the other Loan
Documents shall automatically terminate and Lender, at the request and sole
expense of such Grantor, shall execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable to evidence the release of
the Liens created hereby on such Collateral, so long as Borrower delivers to
Lender a certificate of an officer of Borrower as to such sale or disposition
being made in compliance with the Loan Documents. A Subsidiary Guarantor shall
be automatically released from its obligations hereunder in the event that all
the equity interests of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that Borrower shall have delivered to Lender, with reasonable notice
prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, and, to the extent that Lender is requested to confirm
such release or execute any documents in connection therewith, Borrower shall
provide Lender with a certification by Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents and any of
the foregoing shall be at the sole expense of Borrower.

8.18Obligations and Liens Absolute and Unconditional. Each Grantor understands
and agrees that the obligations of each Grantor under this Agreement shall be
construed as a continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Loan Document, any of the Secured Obligations
or any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Grantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of any Grantor
for the Secured Obligations, in bankruptcy or in any other instance (other than
a defense of payment or performance).  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other Grantor or any
other Person or against any collateral security or guaranty for the Secured
Obligations or any right of offset with respect thereto, and any failure by
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Grantor or any other Person or to realize
upon any such collateral security or guaranty or to exercise any such right of
offset, or any release of any other Grantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or





-28-



 

 

available as a matter of law, of Lender against any Grantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

8.19Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor or
any Issuer for liquidation or reorganization,  should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s or
any Issuer’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a ”voidable preference”, ”fraudulent conveyance”, or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

[signature page follows]

 





-29-



 

 

Each of the undersigned has caused this Guarantee and Collateral Agreement to be
duly executed and delivered as of the date first above written.

 

 

RESHAPE LIFESCIENCES INC., a Delaware corporation, as Grantor

 

 

 

 

By:      /s/ Barton P. Bandy

 

Name: Barton P. Bandy

 

Title:   CEO      

 

 





-30-



 

 

 

RESHAPE MEDICAL LLC, a Delaware limited liability company, as Grantor

 

 

 

 

By:      /s/ Barton P. Bandy

 

Name: Barton P. Bandy

 

Title:   CEO   

 

 

 

 

 





-31-



 

 

 

ARMISTICE CAPITAL MASTER FUND LTD., as Lender

 

 

 

 

By:      /s/ Steven Boyd

 

Name: Steven Boyd

 

Title:   CIO of Armistice Capital, LLC, the Investment Manager

 

 

 

 



-32-



 

 

SCHEDULE 1

TO

COLLATERAL AND SECURITY AGREEMENT

 

Pledged Equity and Pledged Notes

 

100% of the membership interests of ReShape Medical LLC, a Delaware limited
liability company

 

 

 



Schedule 1-1



 

 

SCHEDULE 2

TO

COLLATERAL AND SECURITY AGREEMENT

 

Perfected First Priority Liens

None

 

 

 



Schedule 2-1



 

SCHEDULE 3

TO

GUARANTEE AND COLLATERAL AGREEMENT

 

Grantor Information

 

 

Name of
Grantor

Jurisdiction of
Organization

Office Locations

Federal EIN

Organization
Number

ReShape Lifesciences Inc.

Delaware

1001 Calle Amanecer

San Clemente, CA 92673

48-1293684

3832130

ReShape Medical LLC

Delaware

1001 Calle Amanecer

San Clemente, CA 92673

82-3076787

6561638

 

 



Schedule 3-1



 

SCHEDULE 4

TO

GUARANTEE AND COLLATERAL AGREEMENT

 

Locations of Equipment and Inventory

 

 

Name of Grantor

Locations of Equipment and Inventory

ReShape  Lifesciences Inc.

1001 Calle Amanecer 

San Clemente, CA 92673

This is a leased facility. Landlord’s notice address is: San Clemente Holdings,
LLC

P.O. Box 74268, San Clemente, CA 92673

ReShape Medical LLC

1001 Calle Amanecer

San Clemente, CA 92673

 



Schedule 4-1



 

SCHEDULE 5

TO

GUARANTEE AND COLLATERAL AGREEMENT

 

Patents and Registered IP

 

See attached for the list of Borrower’s patents and patent applications.

 

Also, in the United States the Borrower has registered trademarks for LAP-BAND®,
LAP-BAND AP®, LAP BAND SYSTEM®, RAPIDPORT®, RESHAPE® and RESHAPE MEDICAL® and
trademark applications for RESHAPE VEST, and RESHAPE LIFESCIENCES.





Schedule 5-1



 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-00100

US Utility

Reshape Lifesciences, Inc.

Method and Apparatus for Gastric Restriction of the Stomach to Treat Obesity

Raj Nihalani

12/328,979

12/5/2008

8,357,081

1/22/2013

Issued

MaintenanceFee Due 7/22/2020

74660-00117

US Utility

Reshape Lifesciences, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating

Obesity

Raj Nihalani

12/474,254

5/28/2009

8,911,346

12/16/2014

Issued

MaintenanceFee Due 6/16/2022

74660-00138

US Utility

ReShape Lifesciences, Inc.

Gastric Restriction Devices for Treating Obesity

Raj Nihalani

14/571,144

12/15/2014

10,010,441

7/3/20189

Issued

MaintenanceFee Due 1/3/2022

74660-00139

US Utility

ReShape Lifesciences, Inc.

Gastric Restriction Devices for Treating Obesity

Raj Nihalani

16/020,423

6/27/2018

 

Pending

AwaitingFirst Office Action

74660-00193

Australia DIV

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

2014201234

3/5/2014

2014201234

3/31/2016

Pending

AnnuityDue 12/2/2020

74660-00103

Canada

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

2745902

12/2/2009

2745902

4/19/2016

Issued

AnnuityDue 12/02/2020

 





Schedule 5--6



 

 

 

 

 

 

 

 

 

 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-00105

Europe

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

09831063.4

12/2/2009

2370003

04/17/2019

Pending

AnnuityDue 12/2/2020

(validated in DE, FR & UK)

74660-00109

Israel

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

213388

12/2/2009

213388

12/1/2014

Issued

RenewalDue 12/2/2019

74660-00128

Brazil

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

PI0922794-6 12/2/2009

 

Pending

AnnuityDue 12/2/2020

74660-00134

China

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

20098015623

4.2

12/2/2009

102307530

11/19/2014

Issued

AnnuityDue 12/2/2020

74660-00137

China DIV

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

20141053862

7.2

12/2/2009

ZL201410538 627.2

3/13/2018

Issued

AnnuityDue 12/2/2020

74660-00156

India

Onciomed, Inc.

Gastric Restriction Devices with Fillable Chambers and Ablation Means for
Treating Obesity

Raj Nihalani

1381/MUMN P/2011

12/2/2009

 

Pending

 

 



Schedule 5--7



 

 

 

 

 

 

 

 

 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-00616

PCT

ReShape Lifesciences, Inc.

Gastric Vest for Restriction of the Stomach to Treat Obesity

Raj Nihalani Reynz Delina

PCT/US2018/ 054434

10/4/2018

 

(Awaiting Client Final Inst on Country List) Pending 30 Month National Phase
Applications Due 4/4/2020

74660-00600

US

ReShape Lifesciences,  Inc.

Gastric Vest for Restriction of the Stomach to Treat Obesity

Raj Nihalani Reynz Delina

16/326,607

2/19/2019

 

Pending

AwaitingFirst Office Action

74660-06500

US

ApolloEndosurgery US, Inc.

Fatigue-ResistantGastric Banding Device

Janel Birk

10/492,784

04/18/2005

7,811,298

10/12/2010

3rd MFee Due

04/12/2022

74660-06517

US

ApolloEndosurgery US, Inc.

Fatigue-ResistantGastric Banding Device

Janel Birk

12/851,437

08/05/2010

8,382,780

02/26/2013

2nd MFee Due

08/26/2020

74660-06505

EP

Apollo Endosurgery, Inc.

Fatigue-ResistantGastric Banding Device

Janel Birk

10001759

08/26/2003

2181655

07/12/2016

AnnuitiesDue 08/26/2020

 

 

 

 

 

 

(validated in DE, ES, FR, GB)

 

 

 

 

 

 

(dropped in DE in 2019)

74660-06600

US

ApolloEndosurgery US, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

10/587,099

12/04/2008

8,900,117

12/02/2014

2nd MFee Due 06/02/2022

 







Schedule 5--8



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-06613

Mexico

Allergan, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2010/003962

305609

Annuity Due January, 2022

74660-06603

Canada DIV

Apollo Endosurgery, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2567161

07/14/2006

2567161

03/13/2012

AnnuityDue 7/21/2021

74660-06605

Europe

Apollo Endosurgery, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2005705872

07/21/2006

1706044

10/05/2011

Annuities Due 01/21/2021

For ES, FR, GB, & IT

(Validated in AT, BE, CH/LI, DE, ES, FR, GB, IE,

IT, NL, PT, PL)

Abandoned in BE, CH/LI, DE, IE, NL, PT

74660-06693

Europe DIV

Apollo Endosurgery, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2011182494

01/21/2005

2399528

01/09/2013

Annuities Due 01/21/2021

For ES, FR, GB, & IT

(Validated in AT, BE, CH/LI, DE, ES, FR, GB, IE,

IT, NL, PT)

Abandoned in BE, CH/LI, DE, IE,





Schedule 5--9



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

 

 

 

 

 

 

NL, PT

74660-06601

Australia

Apollo Endosurgery, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2005208721

08/22/2006

2005208721

01/06/2011

Annuity Due 01/21/2021

74660-06622

Mexico

Allergan, Inc.

Releasably-Securable One- Piece Adjustable Gastric Band

Janel A. Birk

2006/008256

07/20/2006

275168

04/14/2010

Annuity Due January, 2021

74660-06700

ApolloEndosurgery US,

ImplantableDevice

 

10/562,964

7,762,998

3rd MFee Due

US

Inc.

FasteningSystemand Methods of Use

12/30/2005

07/27/2010

01/27/2021

74660-06717

ApolloEndosurgery US,

ImplantableDevice

 

12/483,980

7,947,011

3rd MFee Due

US CON

Inc.

FasteningSystemand Methods of Use

06/12/2009

05/24/2011

11/24/2022

74660-06736

ApolloEndosurgery US,

ImplantableDevice

 

12/488,266

7,972,315

3rd MFee Due

US CON2

Inc.

FasteningSystemand Methods of Use

06/19/2009

07/05/2011

01/05/2023

74660-06738

US CON3

ApolloEndosurgery US, Inc.

Methods of Implanting an Injection Port

 

12/488,364

06/19/2009

7,811,275

10/12/2010

3rd MFee Due

04/12/2022

74660-06739

US CON4

Reshape Lifesciences Inc.

Implantable Injection Port

Janel A. Birk; Frederick L. Coe; Robert E. Hoyt

12/488/421

06/19/2009

8,007,479

08/30/2011

3rdMFeeDue 02/28/2023

 





Schedule 5--10



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-06793

US CON5

Reshape Lifesciences Inc.

ImplantableDevice Fastening System and Methods of Use

Janel A. Birk; Frederick L. Coe; Robert E. Hoyt

12/488,496

06/19/2009

8,007,465

08/30/2011

4rd MFee Fee Due 08/28/2023

74660-06794

ApolloEndosurgery US,

ImplantableDevice

 

12/548/703

7,892,200

3rd MFee Due

US CON6

Inc.

FasteningSystemand Methods of Use

08/27/2009

02/22/2011

08/22/2022

74660-06795

US CIP

ApolloEndosurgery US, Inc.

Methods of Operating an Implantable Injection Port System

Janel A. Birk,

FrederickL. Coe,

12/607,283

10/28/2009

8,079,989

12/20/2011

3rd MFee Due

6/20/2023

 

 

 

Robert E. Hoyt

 

 

 

74660-06796

US CIP2

ApolloEndosurgery US, Inc.

ImplantableMedical Implants Having Fasteners and Methods of Fastening

 

12/607,323

10/28/2009

8,409,203

04/02/2013

2nd MFee Due

10/02/2020

74660-06797

ApolloEndosurgery US,

ImplantableDevice

 

12/843,629

8,496,614

2nd MFee Due

US CON7

Inc.

Fastening System

07/26/2010

07/30/2013

01/30/2021

74660-06798

ApolloEndosurgery US,

ImplantableDevice

 

13/159,883

8,317,761

2nd MFee Due

US CON8

Inc.

FasteningSystemand Methods of Use

06/14/2011

11/27/2012

05/27/2020

74660-06701

Australia

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2004281641

09/15/2004

2004281641

09/30/2010

AnnuityDue 09/15/2020

74660-06799

Australia DIV

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2010201790

05/04/2010

2010201790

03/14/2013

Annuity Due 09/15/2020

 



Schedule 5--11



 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-06705

Europe

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System

 

2004788749

1662971

06/22/2011

AnnuitiesDue 09/30/2020

 

 

 

 

 

(Validated in DE, FR, GB, & IT)

 

 

 

 

 

Dropped in DE

74660-06765

Europe DIV

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2011152489

2311520

12/03/2014

Annuities Due 09/30/2020

(Validated in BE, DE. FR, GB, IT)

 

 

 

 

 

Dropped in BE & DE

74660-06713

Allergan, Inc.

ImplantableDevice

 

PA06003005

265727

Annuity Due

Mexico

 

FasteningSystemand Methods of Use

03/15/2006

04/06/2009

September, 2023

74660-06800

ApolloEndosurgery US,

ImplantableDevice

 

10/562,954

7,901,381

3rd MFee Due

US

Inc.

FasteningSystemand Methods of Use

12/30/2005

03/08/2011

09/08/2022

74660-06803

Canada

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2567158

07/07/2006

2567158

08/09/2011

AnnuityDue 7/21/2021

74660-06801

Australia

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2005209251

07/20/2006

2005209251

05/20/2010

AnnuityDue 01/21/2021

74660-06805

Europe

Apollo Endosurgery, Inc.

ImplantableDevice FasteningSystemand

 

200570596

12/22/2005

1670362

12/01/2010

Annuities Due

01/21/2021 for

 





Schedule 5--12



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

 

 

Methods of Use

 

 

 

ES, FR, GB, & IT

(Validated in DE, ES, FR, GB, IT, & TR)

Abandoned in DE and TR

74660-06893

Australia DIV

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System and Methods of Use

 

2010201793

05/04/2010

2010201793

12/13/2012

AnnuityDue 01/21/2021

74660-06895

Europe DIV

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System

 

2010181580

01/21/2005

2260773

12/21/2011

AnnuitiesDue 01/21/2021 for

ES, FR, GB, & IT

(Validated in DE, ES, FR, GB, & IT)

Abandoned in DE

74660-06896

Europe DIV

Apollo Endosurgery, Inc.

ImplantableDevice Fastening System

 

2011194523

2433672

Annuities Due

01/21/2021for ES, FR, GB, & IT

(Validated in DE, ES, FR, GB, & IT)

Abandoned in DE

74660-06900

US

ApolloEndosurgery US, Inc.

Implantable Access Port Device and Attachment System

 

12/426,057

04/17/2009

9,023,062

05/05/2015

2nd MFee Due

11/05/2022

 





Schedule 5--13



 

 

 

 

 

 

 

 

 

 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-06917

US CON

ApolloEndosurgery US, Inc.

ImplantableAccessPort Device Having a Safety Cap

 

12/750,565

03/30/2010

9,023,063

05/05/2015

2nd MFee Due

11/05/2022

74660-06936

US DIV

ApolloEndosurgery US, Inc.

ImplantableAccessPort Device Having a Safety Cap

 

13/546,204

07/11/2012

8,409,221

04/02/2013

2nd MFee Due

10/02/2020

74660-06937

US CON2

ApolloEndosurgery US, Inc.

Implantable Access Port Device and Attachment System

 

13/088,966

04/18/2011

8,398,654

03/19/2013

2nd MFee Due

09/19/2020

74660-06913

Mexico

Allergan, Inc.

Implantable Access Port Device and Attachment System

 

MX/a/2010/0 11367

317903

AnnuityDue April, 2024

74660-07000

US

ApolloEndosurgery US, Inc.

SystemIncludingAccess Port and Applicator Tool

 

12/772,039

04/30/2010

8,506,532

08/13/2013

2nd MFee Due

02/13/2021

74660-07005

Europe

Apollo Endosurgery, Inc.

SystemIncludingAccess Port and Applicator Tool

CraigOlroyd;  Christopher Mudd;Ahmet Tezel;Kris Turner;

2010745073

03/23/2012

2470128

07/20/2016

AnnuitiesDue 08/10/2020

(Validated in DE, ES, FR, & GB)

(dropped in DE in 2019)

74660-07100

US

ApolloEndosurgery US, Inc.

Self-Adjusting Gastric Band

 

13/216,132

08/23/2011

9,044,298

06/02/2015

2nd MFee Due

12/02/2022

74660-07200

US

ApolloEndosurgery US, Inc.

Self-Adjusting Gastric Band Having Various Complaint Components and/or a 
Satiety Booster

 

13/934,987

07/03/2013

9,295,573

03/29/2016

Abandoned 2/21/2020

 





Schedule 5--14



 

 

 

 

 

 

 

 

 

 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-07300

US

ApolloEndosurgery US, Inc.

Implantable Device to Protect Tubing From Puncture

 

12/771,609

04/30/2010

8,992,415

03/31/2015

2nd Mfee Due

09/30/2022

74660-07400

US

ApolloEndosurgery US, Inc.

Flow Control Method and Device

 

10/031,469

05/29/2002

7,128,750

10/31/2006

All Mfees

Paid

74660-07417

US CON

ApolloEndosurgery US, Inc.

Flow Control Method and Device

Nikos Stergiopulos

11/586,886

10/26/2006

8,079,974

12/20/2011

Abandoned 11/22/19

74660-07436

US CON2

ApolloEndosurgery US, Inc.

Flow Control Method and Device

 

13/018,270

01/31/2011

8,932,247

01/13/2015

2nd Mfee Due

07/13/2022

74660-07437

US CON3

ApolloEndosurgery US, Inc.

Flow Control Method and Device

 

13/036,358

02/28/2011

8,506,517

08/13/2013

2nd Mfee Due

02/15/2021

74660-07438

US CON4

ApolloEndosurgery US, Inc.

Flow Control Method and Device

 

13/184,340

07/15/2011

8,821,430

09/02/2014

2nd Mfee Due

03/02/2022

74660-07500

US

ApolloEndosurgery US, Inc.

Surgical Ring Featuring a ReversibleDiameter Remote Control System (mechanically
operable RAB with helical screw or spring within and fixed to one end of
the band)

 

10/653,808

09/03/2003

7,238,191

07/03/2007

All Mfees Paid

 





Schedule 5--15



 

 

 

 

 

 

 

 

 

 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-07517

US CIP

ApolloEndosurgery US, Inc.

Telemetrically Controlled Band for Regulating Functioning of a Body Organ or
Duct, and Methods of Making, Implantation and Use

 

10/962,939

10/12/2004

7,972,346

07/05/2011

3rdMfee

01/05/2023

74660-07513

Mexico

Endorat S.A.

Telemetrically Controlled Band for Regulating Functioning of a Body Organ or
Duct, and Methods of Making, Implantation and Use

 

MX/a/2007/0 04338

287691

Annuity Due October, 2021

74660-07700

US

ApolloEndosurgery US, Inc.

Closure System for Tubular Organs

 

12/874,147

09/01/2010

8,377,081

02/19/2013

2nd Mfee Due

08/19/2020

74660-07917

US CON

ApolloEndosurgery US, Inc.

HydraulicGastricBand With Collapsible Reservoir

 

13/184,456

07/15/2011

8,323,180

12/04/2012

2nd Mfee Due

06/04/2020

74660-08100

US

ApolloEndosurgery US, Inc.

Implantable Pump System with Calibration

 

12/500,464

07/09/2009

8,376,929

02/19/2013

2nd Mfee Due

08/19/2020

74660-08200

US

ApolloEndosurgery US, Inc.

Electrically Activated Valve for Implantable Fluid Handling System

 

12/603,058

10/21/2009

8,366,602

02/05/2013

2nd Mfee Due 08/05/2020

74660-08300

US

ApolloEndosurgery US, Inc.

MechanicalGastricBand With Cushions (Easy Band)

 

12/574,640

10/06/2009

8,317,677

11/27/2012

2nd Mfee Due

05/27/2020

74660-08400

US

ApolloEndosurgery US, Inc.

RemotelyAdjustable Gastric Banding System

 

12/813,355

06/10/2010

8,517,915

08/27/2013

2nd Mfee Due

02/27/2021

 





Schedule 5--16



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

74660-09400

US

Reshape Lifesciences Inc.

Implantable Injection Port

Ethan Franklin Justin Schwab

ZacharyP. Dominguez

13/277,802

10/20/2011

9,199,069

12/01/2015

2nd Mfee Due

6/01/2023

74660-09500

US

ApolloEndosurgery US, Inc.

Pre-Loaded Septum for Use With an Access Port

 

13/298,247

11/16/2011

9,089,395

07/28/2015

2ndMFeeDue 01/28/2023

74660-11100

US

Reshape Lifesciences Inc.

Implantable Device

 

10/506,790

09/07/2004

7,314,443

01/01/2008

No Fees Due

74660-11117

US CON

ApolloEndosurgery US, Inc.

Implantable Device

 

11/968,012

12/31/2007

7,959,552

06/14/2011

3rd MFee Due

12/14/2022

74660-11105

Europe

Apollo Endosurgery, Inc.

Implantable Device

 

2003714786

03/06/2003

1483730

10/19/2005

Annuities Due 03/20/2021

Validated in DE,  ES, FR, UK, & I  T)

Dropped in DE

74660-11205

Europe

Apollo Endosurgery, Inc.

ImplantableAccessPort System

 

20110758065

2616134

11/18/2015

AnnuitiesDue 09/30/2020

Validated in FR & GB

74660-11300

US

ReShape Lifesciences Inc.

Adaptive Reservoir System for a Gastric Device

 

 

 

Not Yet Filed

 





Schedule 5--17



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

US

 

Obesity Treatment with Electrically Induced Vagal Downregulation

 

 

7,167,750

01/23/2007

 

US

 

IntraluminalElectrode Apparatus and Method

 

 

7,444,183

10/28/2008

 

US

 

VagalDown-Regulation Obesity Treatment

 

 

7,489,969

02/10/2009

 

US

 

HighFrequencyVagal Blockage Therapy

 

 

7,613,515

11/03/2009

 

US

 

GIInflammatoryDisease Treatment

 

 

7,630,769

12/08/2009

 

US

 

Neural Electrode Treatment

 

 

7,672,727

03/02/2010

 

US

 

Irritable Bowel Syndrome Treatment

 

 

7,693,577

04/06/2010

 

US

 

Pancreatitis Treatment

 

 

7,720,540

05/18/2010

 

US

 

Nerve Stimulation and Blocking for Treatment of Gastrointestinal Disorders

 

 

7,729,771

06/01/2010

 

US

 

CustomSizedNeural Electrodes

 

 

7,822,486

10/26/2010

 

 





Schedule 5--18



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

US

 

RemoteMonitoringand Control of Multiple Devices

 

 

8,068,918

11/29/2011

 

US

 

ImplantableTherapy System with External ComponentHaving Multiple Operating Modes

 

 

8,140,167

03/20/2012

 

US

 

ImplantableDevicewith Heat Storage

 

 

8,326,426

12/04/2012

 

US

 

Bulimia Treatment

 

 

8,369,952

02/05/2013

 

US

 

Methods and Systems for Glucose Regulation

 

 

8,483,830

07/09/2013

 

US

 

Antenna Arrangements for Implantable Therapy Device

 

 

8,483,838

07/09/2013

 

US

 

Remote Monitoring and Control of Implantable Devices

 

 

8,521,299

08/27/2013

 

US

 

Implantable Therapy system Having Multiple Operating Modes

 

 

8,532,787

09/10/2013

 

US

 

Controlled Vagal Blockage Therapy

 

 

8,538,533

09/17/2013

 

 





Schedule 5--19



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

US

 

Nerve Stimulation and Blocking for Treatment of Gastrointestinal Disorders

 

 

8,538,542

09/17/2013

 

US

 

ObesityTreatmentand Device

 

 

8,372,158

02/12/2013

 

US

 

Systems for Regulation of Blood Pressure and Heart Rate

 

 

8,768,469

07/01/2014

 

US

 

Neural Modulation Devices and Methods

 

 

8,825,164

09/02/2014

 

US

 

Electrode Band system and Methods of Using the System to Treat Obesithy

 

 

8,862,233

10/14/2014

 

US

 

Treatment of Excess Weight by Neural Downregulation in Combinationwith
Compositions

 

 

9,186,502

11/17/2015

 

US

 

Methods and Systems for Glucose Regulation

 

 

9,333,340

05/10/2016

 

US

 

Neural Modulation Devices and Methods

 

 

9,358,395

06/07/2016

 

US

 

Safety Features for Use in Medical Devices

 

 

9,393,420

07/19/2016

 

 





Schedule 5--20



 

 

DOCKET NO.

ASSIGNEE

TITLE

INVENTOR

SERIAL NO.

FILING DATE

PATENT NO.

ISSUE DATE

STATUS

US

 

Electrode Band System and Methods of Using the System to Treat Obesity

 

 

9,586,046

03/07/2017

 

US

 

Nerve Stimulation and Blocking for Treatment of Gastrointestinal Disorders

 

 

9,682,233

06/20/2017

 

US

 

Systems for Regulation of Blood Pressure and Heart Rate

 

 

9,616,231

04/11/2017

 

US

 

System and Method for Managing Mobile Drive Units

 

 

8,068,978

11/29/2011

 

US

 

ObesityTreatmentand Device

 

 

8,372,158

02/12/2013

 

US

 

Systems for Regulation of Blood Pressure and Heart Rate

 

 

9,616,231

04/11/2017

 

US

 

Neural Modulation Devices and Methods

 

 

9,968,778

05/15/2018

 

US

 

Calibration Methods for Near-FieldAcoustic Imaging Systems

 

 

9,979,955

05/22/2018

 

 

 

 



Schedule 5--21



 

SCHEDULE 6

TO

GUARANTEE AND COLLATERAL AGREEMENT

 

Deposit Accounts

 

 

s

 

 

 

 

Type of Account

Depository Bank or
Securities Intermediary

Address of Depository Bank
or Securities Intermediary

Account Number

Operating Account

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

3300626746

 

 

 

 



Schedule 6-1



 

SCHEDULE 7

TO

GUARANTEE AND COLLATERAL AGREEMENT

 

Commercial Tort Claims

 

 

None.

 

Schedule-7

